Title: From George Washington to Tobias Lear, 9 March 1797
From: Washington, George
To: Lear, Tobias



My dear Sir,
 Chester [Pa.] 9th. March, 1797.

Thus far we have arrived safe, but found it disagreeably cold.
To give the greater surety to the large looking Glasses, and such other articles as are liable to be injured by the jolting of a dray; be so good as to have taken down by hand, and stowed where they will not be trod on; or tossed about in the Vessel’s hold.
The grate (from Mr. Morris’s) pray have packed first in some of the old Carpeting to keep it from scratching. The bedstead which Nelly Custis slept on belongs (Mrs. Washington says) to me. Let this and the trundle under it be sent in the Vessel.
I question whether enough of the small hooks were got;—desire Mr. Dandridge to get a couple of dozen more, like the two he took out of my Room yesterday,—and he was to have got me small awls, but I believe did not do it. I wish it to be done.
Mr. Hill told me he had done something (but what I do not recollect) with the livery clothes; I pray you to enquire and know they are sent around.
Mr. Slough of Lancaster had 600 dollars sent him to buy Horses:£160 of which was expended. The balance after deducting incidental expences I expected to have recd. before I left Philadelphia; but did not, and forgot to mention it.
The newly published Pamphlets, pray purchase, and bring with you for me; Mr. Dandridge knows what I already have. Desire Peter Porcupine’s Gazette to be sent to me (as a Subscriber).
If there be means left after I have fairly and honorable discharged all the claims upon myself let Mr. Dandridge (if he should have occasion for it) have to the amount of 200 or two hundred & fifty Dollars, to provide such necessaries as he may require for his voyage to be returned when convenient to him.
When the point at which the Vessel can sail is ascertained; advise me of it by letter. I wish you & all with you, every thing you wish yourselves—and am Sincerely & Affectionately Yrs.

P.S. On one side I am called upon to remember the Parrot, on the other to remember the dog. For my own part I should not pine much if both were forgot.
